Name: Commission Regulation (EEC) No 3596/87 of 25 November 1987 on the supply of olive oil to the Republic of Cape Verde as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  Africa
 Date Published: nan

 1 . 12. 87No L 339/48 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3596/87 of 25 November 1987 on the supply of olive oil to the Republic of Cape Verde as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid management ('), and in particular Article 6(l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (2) lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 15 April 1987 on the supply of food-aid to the Republic of Cape Verde the Commis ­ sion allocated to the latter country 100 tonnes of olive oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of olive oil to the Republic of Cape Verde in accordance with the provisions of Regula ­ tion (EEC) No 2200/87 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 November 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12 . 1986, p . 1 and corrigendum OJ No L 42, 12. 2 . 1987, p . 54 . (2) OJ No L 136, 26 . 5 . 1987, p. 1 . (3) OJ No L 204, 25. 7. 1987, p. 1 . 1 . 12. 87 Official Journal of the European Communities No L 339/49 , ANNEX 1 . Operation No (') : 949/87 2. Programme : 1987 3 . Recipient : Republic of Cape Verde 4. Representative of the recipient (2) : Empresa Publica de Abastecimento (EMPA) Praia : CP 104 (tel 24 93 05 telex : 54 EMPA CV) Mindelo : CP 148 , (tel . 23 69 27 81  telegram : EMPA  S. Vicente) 5 . Place or country of destination : Republic of Cape Verde 6. Product to be mobilized : olive oil 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III A 4) 8 . Total quantity : 100 tonnes net 9 . Number of lots : 2 (lot I : 60 tonnes  lot II : 40 tonnes) 10 . Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III B) :  metal cans of 1 litre or 1 kilogram,  the cans must carry the following wording : ACTION NO 949/87 / OLEO/DOM DA COMUNIDADE ECONOMICA EUROIPEIA A REPU ­ BLICA DE CABO VERDE 11 . Method of mobilization : Community market 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : lot I : Praia  lot II : Mindelo 16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : where the supply is awarded at the port of shipment 15 January to 15 February 1988 . 18 . Deadline for the supply : 15 March 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 15 December 1987 not later than 12 noon. Tenders shall be valid until 12 midnight on 16 December 1987 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 5 January 1988 not later than 12 noon. Tenders shall be considered valid until 12 midnight on 6 January 1988 (b) period for making the goods available at the port of shipment : where the supply is awarded at the port of shipment 1 February to 29 February 1988 (c) deadline for the supply : 31 March 1988 22. Amount of the tendering security : 45 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Adress for submission of tenders (4) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B-1049 Bruxelles Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 15 December 1987 fixed by Regulation (EEC) No 3591 /87 in Official Journal of the European Communities No L 339 of 1 December 1987, p. 37 1 . 12. 87No L 339/50 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the succesful tenderer : Commission Delegation in Cape Verde, CP 122, Praia (tel .: 61 37 50, telex 6071 DELCE CV). (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) In order not to overload the telex, tenderers are requested to provide , before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 . 0 Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and where appropriate , the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the" abovementioned Regulation is that referred to in point 25 of this Annex.